--------------------------------------------------------------------------------

Exhibit 10.5i

 
BROWN SHOE COMPANY, INC.


INCENTIVE AND STOCK COMPENSATION PLAN OF 2002


RESTRICTED STOCK AWARD AGREEMENT




THIS AGREEMENT represents the grant of a Restricted Stock Award (the “Award”) by
Brown Shoe Company, Inc., a New York corporation (the “Company”), to the
Participant named below, pursuant to the provisions of the Incentive and Stock
Compensation Plan of 2002 (the “Plan”), as follows:


1.   Terms of the Award.  The terms of the Award are as follows:

 
 
Participant:  «First_Name» «Middle_Init» «Last_Name»

 
 
 
Award Grant Date:  _____, 200_ [**date of board approval]

 
 
 
Number of Restricted Shares:     ___ Shares of Brown Shoe Company, Inc. Common
Stock, subject to certain restrictions



 
Restriction Period:  Grant Date through ____ __, 201_as to 100% of the
Restricted Shares, subject to earlier vesting as to certain shares as provided
herein [** 4th anniversary of the Grant Date]



 
Vesting Schedule  (Lapse of Restrictions): ____ __, 201_as to 100% of the
Restricted Shares [** 4th anniversary of the Grant Date]



2.  Restrictions


The Restricted Shares are restricted as to disposition and may not be pledged;
and are subject to forfeiture unless certain conditions are met.  The Company’s
transfer agent has been advised that the Restricted Shares cannot be sold,
transferred, re-registered or disposed of until the restrictions on the shares
lapse.  Restricted Shares shall vest, and the restrictions shall no longer
apply, as to the number or percentage of Restricted Shares and on the dates
specified above as the “Vesting Schedule.” A further restriction on the
Restricted Shares is that you shall only be entitled to receive Shares free of
restrictions if, at the time of the lapse of such restrictions, you are then in
the employ of the Company and shall have been continuously so employed since the
date of grant of the Restricted Shares.  If you do not meet these conditions at
any time, such Shares shall be forfeited.


3.  Voting Rights and Dividend Rights


You will be entitled to full voting rights and dividend rights for all Shares of
restricted stock, beginning with the date of grant, regardless of restriction
periods.  Dividends may be paid directly to you or may be credited to your
dividend re-investment plan account.  Dividend rights and voting rights will be
cancelled in the event the shares are forfeited.
 
4.  Book Entry for Restricted Shares.  You will not receive a certificate for
the Restricted Shares; instead, the Restricted Shares will be credited as a book
entry to an account in your name with the Company’s transfer agent.  At such
time as the restrictions lapse, the Shares, no longer subject to restrictions,
shall be transferred to a non-restricted account in your name with the transfer
agent or as otherwise directed by you and agreed by the Company.


5.  Death or Retirement.  In the event of termination of employment due to
death, retirement at age 65, or early retirement approved by the Compensation
Committee, all Restricted Shares shall vest immediately and be free of
restrictions.


6.  Change in Control.  Subject to Article 2.7 and Article 13 of the Plan, in
the event of the occurrence of a Change in Control, unless otherwise
specifically prohibited under applicable laws, or by the rules and regulations
of any governing governmental agencies or national securities exchange, the
Restricted Shares still subject to restrictions under this Agreement shall
automatically vest and all restrictions shall lapse as of the effective date of
the Change in Control.


7.  Adjustment Upon Changes in Capitalization.  In accordance with Section 4.2
of the Plan, in the event that there is a change in the Common Stock of the
Company by reason of stock dividends, split-ups, recapitalizations, mergers,
consolidations, reorganizations, combinations or exchanges of shares, then the
Restricted Shares shall be adjusted in the same manner as other shares
of  Common Stock are adjusted.


8.  Tax Withholding.  The Board shall have the power and the right to deduct or
withhold, or require the Participant to remit to the Company, an amount
sufficient to satisfy Federal, state, and local taxes, domestic or foreign,
required by law or regulation to be withheld with respect to any taxable event
arising as a result of the Award.


9.  Share Withholding.  With respect to withholding upon the lapse of
restrictions on the Restricted Shares, or upon any other taxable event arising
as a result of this grant of Restricted Shares, the Participant may elect,
subject to the approval of the Board, to satisfy the withholding requirement, in
whole or in part, by having the Company withhold Shares having a Fair Market
Value on the date the tax is to be determined equal to the minimum statutory
total tax which could be imposed on the transaction.  All such elections shall
be irrevocable, made in writing, signed by the Participant, and shall be subject
to any restrictions or limitations that the Board, in its sole discretion, deems
appropriate.


10.  Nontransferability.  This Agreement and the Restricted Shares granted
hereunder, until such time as the restrictions on the Shares have lapsed, may
not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated, other than by will or by the laws of descent and distribution.
 
11.  Administration and Interpretation.  This Award Agreement and the rights of
the Participant hereunder are subject to all terms and conditions of the Plan,
as the same may be amended from time to time, as well as to such rules and
regulations as the Board may adopt for administration of the Plan.  It is
expressly understood that the Board is authorized to administer, construe, and
make all determinations necessary or appropriate to the administration of the
Plan and this Award Agreement, all of which shall be binding upon the
Participant.  The Board may delegate to the Committee all determinations with
respect to the Plan and this Award Agreement.  All capitalized terms used in
this Award Agreement shall have the meanings ascribed to them in the Plan,
unless specifically set forth otherwise herein.  If there is any inconsistency
between the terms of this Award Agreement and the terms of the Plan, the Plan’s
terms shall completely supersede and replace the conflicting terms of this Award
Agreement.
 
12.  Miscellaneous
 
 
(a)
This Award Agreement shall not confer upon the Participant any right to
continuation of employment by the Company, nor shall this Award Agreement
interfere in any way with the Company’s right to terminate his or her employment
at any time.



 
(b)
The Board may terminate, amend, or modify the Plan; provided, however, that no
such termination, amendment, or modification of the Plan may in any way
adversely affect the Participant’s rights under this Award Agreement without the
Participant’s written consent.



 
(c)
This Award Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.




 
(d)
To the extent not preempted by Federal law, this Award Agreement shall be
construed in accordance with and governed by the substantive laws of the State
of Missouri without regard to conflicts of laws principles, which might
otherwise apply.  Any litigation arising out of, in connection with, or
concerning any aspect of the Plan or this Award Agreement shall be conducted
exclusively in the State or Federal courts in Missouri.



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
effective as of date written below.
 
 


 

    BROWN SHOE COMPANY, INC.        
By:
          Date:                         
Participant 

 
 
 

--------------------------------------------------------------------------------

 
